DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/28/2022 has been entered. Applicant has amended claims 10, 16, and 17. Claim 2 is previously canceled. Claims 1 and 3-17 are currently pending in the instant application. Applicant’s amendments have overcome each claim objection, antecedent basis based 112(b) rejection, and the 112(b) lack of clarity assertions previously set forth in the Final Office Action mailed 12/16/2021. 
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 02/28/2022, with respect to claims 10, 122, 16, and 17 have been fully considered and are persuasive. The 112b rejection of claims 10, 122, 16, and 17 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
	The subject matter of independent claims 1 and 16 in the amendment submitted on 02/28/2022 could either not be found. Previously applied reference Saiga (JP 2006288756 A) generally teaches of an endoscope comprising
a distal structure portion provided on a distal side of an insertion section (Fig. 2 - distal end hard portion 9), 
(Fig. 2 - treatment tool raising base 25) including a rotational shaft which is held to be rotatable relative to the distal structure portion (Fig 2- rotation shaft 34), and configured to rotate about the rotational shaft (paragraph 0043-the treatment instrument raising base 25 attached and fixed to the distal end rigid portion 9 by the raising base fixing tool 28 is raised and rotated around the rotation shaft 34 to raise the treatment instrument 42); 
a preventing portion provided on one of the rotational portion and the distal structure portion (Fig. 2-protrusion 26), the preventing surface being configured to prevent disengagement of the rotational portion by coming in contact with an other of the rotational portion and the distal structure portion (paragraph 0048-The treatment instrument raising base 25 is formed with a protrusion 26 that comes into contact with the raising base fixing tool 28 for stopping at the maximum raising position when the treatment tool raising base 25 is rotated about the rotation shaft 34).
Saiga does not expressly teach a bearing recessed from an outer surface of the distal structure portion in a direction intersecting an axial direction of the rotation shaft, the bearing being configured to receive and support the rotational shaft in a manner that the rotational shaft may be displaced from the distal structure portion;
and an exterior member detachably attached to the distal structure portion, wherein the bearing is opposed to the exterior member, the bearing is configured to displace the rotational shaft relative to the distal structure portion in a direction intersecting the axial direction of the rotational shaft without disengagement of the rotational shaft from the bearing when the exterior member is detached from the distal structure portion.
Previously applied reference Tanaka (U.S. Publication No. 2016/0270637) discloses an endoscope (Fig. 1 - endoscope 1) comprising: 
(Fig. 1 - distal end portion 7), 
a rotational portion (Fig. 14 - elevator 60) including a rotational shaft which is held to be rotatable relative to the distal structure portion (Fig. 14 - rotating shaft 82), and configured to rotate about the rotational shaft ([0062] - the elevator 60 rotates by the rotation of the rotating shaft 82); 
a bearing recessed from an outer surface of the distal structure portion in a direction intersecting an axial direction of the rotation shaft (Fig. 15 - a concave portion 112), the bearing being configured to receive and support the rotational shaft (Fig. 14 and Fig. 15; see [0085] and [0089]) in a manner that the rotational shaft may be displaced from the distal structure portion (Fig. 4 – rotating shaft 82; [0010] -a rotating shaft provided with an axis and configured to rotate)
an exterior member detachably attached to the distal structure portion (Fig. 4 - cap 26; [0048]- cap 26 which is detachable for the outer peripheral portion of the distal end portion body 30 ), 
wherein the bearing is opposed to the exterior member (Fig. 11A  and 11B).
Tanaka does not expressly teach a preventing surface provided on one of the rotational portion and the distal structure portion, the preventing surface being configured to prevent disengagement of the rotational portion by coming in contact with an other of the rotational portion and the distal structure portion; a preventing surface provided on one of the rotational portion and the distal structure portion, the preventing surface being configured to prevent disengagement of the rotational portion by coming in contact with an other of the rotational portion and the distal structure portion;

	Neither the Saiga reference nor the Tanaka reference teaches the features discussed above as recited in the independent claims. Neither the Saiga nor Tanaka teach wherein the bearing is opposed to the exterior member, the bearing is configured to displace the rotational shaft relative to the distal structure portion in a direction intersecting the axial direction of the rotational shaft without disengagement of the rotational shaft from the bearing when the exterior member is detached from the distal structure portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795